         Case 5:20-cv-00393-ESC Document 17 Filed 07/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BERTHA ALICE GUSTAFSON,                        §
                                               §
                  Plaintiff,                   §                SA-20-CV-00393-ESC
                                               §
vs.                                            §
                                               §
ANDREW M. SAUL, COMMISSIONER                   §
OF THE SOCIAL SECURITY                         §
ADMINISTRATION;                                §
                                               §
                  Defendant.                   §

                                    FINAL JUDGMENT

       On this day, the Court vacated the Commissioner’s decision, which had found Plaintiff

no longer disabled and had terminated her benefits. For the reasons set forth in the Court’s

memorandum opinion,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

remanded under sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

       SIGNED this 26th day of July, 2021.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
